                            Case 1:20-cv-01566-LO-IDD Document 1-1 Filed 12/20/20 Page 1 of 4 PageID# 10

                                                         Exhibit A to the Complaint
Location: Fairfax, VA                                                                               IP Address: 173.73.10.18
Total Works Infringed: 32                                                                           ISP: Verizon Fios
 Work     Hashes                                                                UTC          Site          Published     Registered   Registration
 1        Info Hash:                                                            12/02/2020   Tushy         11/22/2020    11/30/2020   PA0002266355
          10EF1FC2FE382DF23F4724533A8D590F07525DCC                              19:52:17
          File Hash:
          A15194BDAD73A21B813326F3121F555453E6BDE770026C996E7767A80D8B4238
 2        Info Hash:                                                            07/30/2020   Blacked       03/01/2018    04/12/2018   PA0002091580
          0AE0878D19E582C7FFD56A81730783327744F79B                              16:49:28
          File Hash:
          16737319A538205F8F7F599A095C024F9A319D9E64EABFA349E303E3ACFA24EE
 3        Info Hash:                                                            07/30/2020   Blacked       05/10/2017    06/22/2017   PA0002039285
          07FDB37D264298CC445D280C6AB633B66458DF8A                              04:30:47
          File Hash:
          34D39FDEACB018D52BAAD5F69D131B6DAE9D821DCAAE72D380E281962F8C8EFC
 4        Info Hash:                                                            07/30/2020   Vixen         05/09/2019    06/03/2019   PA0002178768
          E4DCB4F84FC34F489DBC8A8391EEE55945D79192                              04:30:47
          File Hash:
          D698DE9EE1E37AA0E4A6E5DE99D4BEC1FF756F61AB51D32848AAE94D1DAA07C6
 5        Info Hash:                                                            07/02/2020   Vixen         04/09/2017    06/05/2017   PA0002052836
          8D8C54E4AD9A63EF95B4B803AC6AF5D38E24AB3C                              08:21:53
          File Hash:
          0B9CFA57C3C5ABCB2FF4E203A8ABA028905E62EFB5C34E3A6A6E4ED574FE4359
 6        Info Hash:                                                            06/20/2020   Blacked       10/24/2019    11/05/2019   PA0002210293
          1157E128A01AF486EA81F66C939029A46A5990EF                              08:42:16     Raw
          File Hash:
          BB04BEF65F97908459A72857FB6CED65B5629585DBADA45AE827B9220036FF27
 7        Info Hash:                                                            06/20/2020   Blacked       06/14/2017    07/07/2017   PA0002070824
          6445CE4817F4DB05D44F5471DD71DC090C54AB28                              05:36:59
          File Hash:
          CD8078544F75272FB671EB5D2F3583FFE6C1D31EF0474A197E8E6324EC424BE5
 8        Info Hash:                                                            06/20/2020   Blacked       03/11/2017    05/25/2017   PA0002049782
          D9718D89E3C33C64663B1CCF7DE23284214AA25A                              02:30:12
          File Hash:
          67CF3FD118E030D362584B832E7A031E4B659956A4CD3CFF8DD8031D77A48EDF
                         Case 1:20-cv-01566-LO-IDD Document 1-1 Filed 12/20/20 Page 2 of 4 PageID# 11

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         06/20/2020   Blacked   11/11/2017   11/27/2017   PA0002098000
       2053E01025B6E3C5028BD8BF0918C9DCC29B8003                           02:26:14
       File Hash:
       6E3FB52710C2046BAE9198F9300EA239B3D7ADD836FBDA56DF8C2FA9AB59DF10
10     Info Hash:                                                         06/20/2020   Vixen     02/28/2019   03/31/2019   PA0002163973
       3CCE6C46B35A958A1D64373890A7E503650F86ED                           02:25:49
       File Hash:
       2F40C0C6E9168FC626C8F678D351157686B39E5398D3A954B8E56F416E8A0E0C
11     Info Hash:                                                         06/20/2020   Vixen     12/25/2017   01/15/2018   PA0002099686
       8DA6FBF72182BCFBA30C1BDEB6F9BAFE36534BD1                           02:25:45
       File Hash:
       EABC7CE77B5A50F481FE10F21CEDD25DBB3CF4163AE5C15DDF838F13D0590DC5
12     Info Hash:                                                         06/20/2020   Blacked   07/24/2019   09/10/2019   PA0002199414
       D8DBE0BC47AE81C00FF99BE9EC0C27C534D4FBC9                           02:25:45
       File Hash:
       E15A2B777346931382B9C07010C967C96D84476DD4921D33F49790FC43687E01
13     Info Hash:                                                         06/20/2020   Blacked   05/17/2019   07/05/2019   PA0002206002
       3F03FC22E22A9D756D95E1776646FDF4F72AA005                           02:25:42     Raw
       File Hash:
       8B07E7B1D7E9451D27DDE64EFECD8E18EF92A9A1AC4A37BE6C9A9D1788BA5AFF
14     Info Hash:                                                         06/19/2020   Blacked   08/30/2019   09/17/2019   PA0002216138
       C465804FA77D6D9154FC6F90A002028C6D82261F                           23:15:20     Raw
       File Hash:
       ABE8E89102DCC552642A4EACEC85C05B1FF6A2D9DC0AC5C303DFDDDA0CB9F023
15     Info Hash:                                                         06/19/2020   Vixen     01/24/2020   03/15/2020   PA0002240434
       5E4D20044F1AE6627F61FC13745351E742C51A3B                           21:53:20
       File Hash:
       AA1312A9C012D8F7A0E54B5B2003A8B4E45675E08691880B56BA0028918B8DE3
16     Info Hash:                                                         06/19/2020   Vixen     04/09/2019   04/29/2019   PA0002169963
       545A7601DB9163E59906F4CAA24E7DE7DF54BD04                           21:18:18
       File Hash:
       94A1CD2E4BE02C7EB3C7D878EE6EF8118512FD67665061649335971F3227A52E
17     Info Hash:                                                         06/19/2020   Tushy     05/26/2017   06/22/2017   PA0002039288
       C80537A3D72426F9C241B9E22CD5E99BBAF12CD7                           21:18:18
       File Hash:
       0BBF0CA8EC54E6B96476ED0F6388DD9E737ACE9700265E8DF84752BDD872DADF
                         Case 1:20-cv-01566-LO-IDD Document 1-1 Filed 12/20/20 Page 3 of 4 PageID# 12

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         05/29/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       8E53E4E1B5C338D734633F2D937870CBCCD44B68                           01:11:52
       File Hash:
       EA4D9009B34F773184E4EB73E2BDE6C65D783E27863E51E1B60C05901FB93C08
19     Info Hash:                                                         04/02/2020   Vixen     03/14/2020   04/17/2020   PA0002246114
       495CFD95598FC306BEACC5EEEDC02398CD62A732                           04:15:28
       File Hash:
       61681AF79758E32D6375754DA00B5D5D69BA550FE876966EB444891E9E8F633C
20     Info Hash:                                                         04/02/2020   Vixen     03/20/2020   04/17/2020   PA0002246116
       13D118FB211D1B1F5E6905AF4D64F360C680AAF0                           04:14:17
       File Hash:
       85BDA99930300B18BBBB8274E67E93A4282E941F871F6CD684C739D73C472680
21     Info Hash:                                                         03/27/2020   Blacked   09/22/2019   10/07/2019   PA0002205469
       51977396826847F3260D0D380423FAD47A7E5EA6                           12:55:52
       File Hash:
       1B3F1DA51F73F9333F96A92475051A292BFACA76CB7EF662457FB18470D95BBC
22     Info Hash:                                                         03/24/2020   Blacked   12/26/2019   01/27/2020   PA0002223955
       48BF25E10CCFC6B814E7E600A25EEA398348985A                           23:53:05
       File Hash:
       79B4AAAC410E5E0EC7DC7E0A29DD342F0444CD533F82C9970302631932F19AC0
23     Info Hash:                                                         03/24/2020   Vixen     12/10/2019   01/03/2020   PA0002233429
       D4E8F84455E9148CCE472CDF248A4A04996AC6E9                           23:52:48
       File Hash:
       A27BD0DC662A8E494AD2DF17811179E86B6B9837BA8D162AEAE0C027D35B8BA2
24     Info Hash:                                                         03/24/2020   Vixen     12/20/2019   02/03/2020   PA0002225564
       EB400313E2D6B48F920A9910FCF6DC0E47BE948C                           23:52:47
       File Hash:
       D666BE6383430C00DF9DABEFE90B6DD9B63E1ED6AFE02BAA18493C72865DA559
25     Info Hash:                                                         03/24/2020   Vixen     09/06/2019   09/13/2019   PA0002200698
       7EF4005FDBE78DA93F4DCB7D1264D145939FFAFA                           23:52:29
       File Hash:
       BDB9182D95BF19B452168FB547346B62388EC1F3F09824BF0E870A5896894B7E
26     Info Hash:                                                         03/24/2020   Tushy     08/14/2019   09/17/2019   PA0002216214
       48E0E270F9AC6EDC332C223E33AD779D2D99FBBA                           20:51:03
       File Hash:
       7EA0C2F39068E1F2D82FFB192BD8305EB3F71DC51AAF155766285BA6CD367A6E
                         Case 1:20-cv-01566-LO-IDD Document 1-1 Filed 12/20/20 Page 4 of 4 PageID# 13

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         03/24/2020   Blacked   09/02/2019   09/13/2019   PA0002200702
       4BCF82B1718A8BE730A99340F487E07E36E72D26                           20:50:18
       File Hash:
       AA0BC4C6FE7CD9AC6903EFE7DB520E0D4365147E432EF97207A53D67375A920A
28     Info Hash:                                                         03/24/2020   Blacked   12/06/2019   12/17/2019   PA0002217665
       57569A5B0BD3B4051DBCD6ECDAE961AA56DA6CAF                           20:49:42
       File Hash:
       1688FFDC65F24CFFA8F839CF55DEA19B5162AF79B2B182D1EA31F39F3C208CDE
29     Info Hash:                                                         03/24/2020   Blacked   01/25/2020   02/20/2020   PA0002229054
       76F73DAA3C3A5F9C184353D2ED9EDB7B69B394E1                           20:49:42
       File Hash:
       F8CE8E0DB0EAB65F9B5BC1D3EEAF22F89AE169435419C66E28A8E19AED15A875
30     Info Hash:                                                         03/24/2020   Vixen     12/25/2019   01/03/2020   PA0002219640
       CA25ED2ACBEAB7120AC13E1DBF57E27F1CCEB188                           14:43:48
       File Hash:
       C318E83054D6AB1751514C8753909E63ED0F2385D50CA45AC2F1F33036804C5B
31     Info Hash:                                                         03/24/2020   Blacked   02/09/2020   03/18/2020   PA0002241446
       5BE24FA4C2AC39AF0632E90416B5BFB1FE096393                           08:38:23
       File Hash:
       605C3ECCF85B264E024EBB0503A552E7FECE603972FE9C1ED99B11DB58C92547
32     Info Hash:                                                         03/24/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       670FF5C2E68B51A5AAF72A23C92EBA80EFAF4BA5                           08:38:04
       File Hash:
       1C9DC840D9E042EFF6A3BEDAC8D901D63DF6BDCCA4A91E0D5C7CF2280CA0D3BB
